DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heater heating elements” in Claim 6 (shown in specification in Paragraphs [0047-0052]).
“transparent planar heating element” in Claim 6 (shown in specification in Paragraphs [0045, 0050-0051]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, there is no description in the claims or specification as to how the heater heating elements and the transparent planar heating element are configured to control disturbances and the intensity of convective and radiant heat.  There is mention of a “control box” that is coupled to the outer enclosure but there is no description of how this control box interacts with and changes the outputs of the heater heating elements and transparent planar heating element.  Claims 7 – 10 are rejected for their dependence upon Claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the term “actively” is a relative term which renders the claim indefinite. The term “actively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “configured to control an intensity of the convective heat and the radiant ear to control disturbances actively” is indefinite.  Claims 7 – 10 are rejected by their dependence upon Claim 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2000-291963 A) in view of Soon-hoon (KR 20-1997-0024607 U) and Oldham (US 2005/0237528 A1).

Regarding Claim 6, Kojima teaches a cooking apparatus with an enclosure having a cooking chamber (Fig 1: Element 7 “heating chamber’, Element 1 “grill);
a door for opening or closing an opening of the enclosure (Fig 3: Element 8 “opening/closing door’, Element 6 “handle”, Element 10 “tray”);
a cooking-material fixing means for fixing cooking material inside the enclosure (Fig 1: Element 9 “grill’, Element 12 “objects to be cooked”);
heater heating elements installed on inner sidewalls of the enclosure to generate convective heat (Fig 1: Element 7 “heating chamber’, Element 13 “burners”),
wherein the cooking-material fixing means includes a cooking container formed lower than a height of the cooking chamber so that heat generated by the heater heating elements passes through an upper opening of the cooking container (Fig 3: Element 10 “tray”, Element 9 “grill’, Element 7 “heating chamber”; Paragraph [0014] “there is provided a grill 9 on which the food 12 is placed, and a tray 10 which can be slid back and forth while the grill 9 is placed on the lower stage to be pulled out and stored’),
 wherein a heat circulation hole is arranged at regular intervals in a lower part of sidewalls of the cooking container so that the generated heat is naturally circulated to be heated again while passing by the heater heating elements (Fig 3: Element 16 “communication port’; Paragraph [0014] “an exhaust chamber 17 is provided at the back of the heating chamber 7 in parallel with a partition wall 16a, and has an exhaust port 31 opened upward. The communication port 16 is provided at a position lower than the surface of the grill 9 where the object 12 is placed”; Kojima discloses the claimed limitation except for a plurality of heat circulation holes arranged at regular intervals. It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the one circulation hole, “communication port” of Kojima into multiple regularly spaced circulation holes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.), 
and wherein the heater heating elements are configured to control an intensity of the convective heat and radiant heat to control disturbances actively (Paragraph [0005]: “convection heat of the high-temperature combustion exhaust gas, radiant heat from the burner, and radiant heat from the combustion gas from the top surface, and at the same time, heats the central portion by the combustion exhaust gas”, Paragraph [0006]: “Therefore, even if the grill is widened, the flue gas is rectified by the radiation plate on the top surface, and the heating by the rectified flue gas acts uniformly on the whole object to be cooked, and the object to be cooked has a uniform temperature distribution. And uneven heating does not occur”, Paragraph [0027]: “According to the grill according to the first aspect of the present invention, each part of the object to be cooked is made uniform by the convective heat of the high-temperature flue gas, the direct radiant heat from the burner, and the radiant heat from the radiant plate heated by the flue gas. Therefore, even if the grill is widened, the object to be cooked is heated under a uniform temperature distribution and uneven grilling does not occur”; Claim 1; The recited structure of Kojima controls the intensity of convective and radiant and accounts for disturbances from the outside by mitigating heat radiation outside of the oven).
Kojima fails to teach a transparent planar heating element installed in the door to generate radiant heat.
However, Soon-hoon does teach a heating element installed in the door to generate radiant heat (Fig 2: Element 4 “door with double glass”, Element R “space in a center portion’, Element 12 “internal temperature sensing means’, Element 11 “heating means’).
The cooking apparatus of Kojima already uses both convective and radiant heat to provide fast and even cooking of the food being prepared (Paragraph [0005]). The addition of the heating element installed inside the double glass door of Soon-hoon to the enclosure of Kojima would have been an obvious addition to one skilled in the art at the effective filing date of the invention as the radiant heat provided by the door of Soon-hoon would act to further supplement the convective and radiant heat already produced by the cooking apparatus of Kojima. The addition of the heating element producing radiant heat would further speed up the cooking process while also helping to mitigate loss of heat due to opening of the door as well as the general heat loss out of the door when closed. 
Soon-hoon and Kojima fail to teach a transparent planar heating element.
However, Oldham teaches a transparent planar heating element (Abstract “a transparent heating element is formed on the transparent window and is operable to heat the transparent window. A control system operably controls the transparent heating element’),
and wherein the transparent planar heating element is configured to control an intensity of radiant heat to control disturbances actively (Abstract: “a control system operably controls the transparent heating element”).
It would have been obvious to one skilled in the art at the effective filing date of the invention to substitute the transparent planar heating element of Oldham with the non-transparent heating element of Soon-hoon in order to ensure that the food being cooked inside the enclosure is more visible so that the door need not be opened to inspect the food while also applying radiant heat from the door.

Regarding Claim 7, Kojima, Soon-hoon, and Oldham teach the cooking apparatus of Claim 6.
Kojima further teaches the cooking apparatus wherein an exterior of the door is supported by a door support to open or close an upper opening of the cooking chamber, the door support being pivotably hinged on a side of an upper end of the enclosure (Fig 3: Element 8 “opening/closing door’, Element 6 “handle”, Element 10 “tray”, Element 7 “heating chamber’; Paragraph [0014] “an opening / closing door 8 which opens and closes in conjunction with taking in and out of the tray 10. When the handle 6 is pulled out, the tray 10 integrated with the handle 6 slides on the bottom surface of the heating chamber 7 and is placed on the tray 10. It is pulled out together with the grill 9 and the opening / closing door 8 is opened at the same time. Conversely, the door 8 is closed at the same time as the tray 10 is stored.”).
Kojima fails to disclose the transparent planar heating element is combined in an inner space of the door,
However, Soon-hoon does teach a heating element installed in the door to generate radiant heat (Fig 2: Element 4 “door with double glass”, Element R “space in a center portion’, Element 12 “internal temperature sensing means’, Element 11 “heating means”.
As was written earlier, the cooking apparatus of Kojima already uses both convective and radiant heat to provide fast and even cooking of the food being prepared (Paragraph [0005]). The addition of the heating element installed inside the double glass door of Soon-hoon to the enclosure of Kojima would have been an obvious addition to one skilled in the art at the effective filing date of the invention as the radiant heat provided by the door of Soon-hoon would act to further supplement the convective and radiant heat already produced by the cooking apparatus of Kojima. The addition of the heating element producing radiant heat would further speed up the cooking process while also helping to mitigate loss of heat due to opening of the door as well as the general heat loss out of the door when closed.
Soon-hoon and Kojima fail to teach a transparent planar heating element.
However, Oldham teaches a transparent planar heating element (Abstract “a transparent heating element is formed on the transparent window and is operable to heat the transparent window. A control system operably controls the transparent heating element’).
As written earlier, it would have been obvious to one skilled in the art at the effective filing date of the invention to substitute the transparent planar heating element of Oldham with the non-transparent heating element of Soon-hoon in order to ensure that the food being cooked inside the enclosure is more visible so that the door need not be opened to inspect the food while also applying radiant heat from the door.

Regarding Claim 8, Kojima, Soon-hoon, and Oldham teach the cooking apparatus of Claim 6.
Kojima further teaches the cooking apparatus wherein the cooking-material fixing means is configured to include: a grill mounted on the cooking container (Fig 3: Element 10 “tray”, Element 9 “grill”, Element 7 “heating chamber’).

Regarding Claim 9, Kojima, Soon-hoon, and Oldham teach the cooking apparatus of Claim 8.
Kojima further teaches the cooking apparatus wherein the cooking container is configured to include: bent pieces protruding inward so that the grill is mounted at a predetermined height of sidewalls of the cooking container (Fig 1: See Below as Element 9 “grill’ sits atop bent pieces of Element 10 “tray”).

    PNG
    media_image1.png
    240
    374
    media_image1.png
    Greyscale

Regarding Claim 10, Kojima, Soon-hoon, and Oldham teach the cooking apparatus of Claim 8.
Kojima further teaches the cooking apparatus wherein heater heating elements are respectively installed to be horizontal with respect to a front sidewall and a rear sidewall of the cooking chamber at a predetermined height lower than a height of an upper end of the cooking container (Fig 1: Element 7 “heating chamber’, Element 13 “burners’).

Response to Arguments
Applicant’s arguments in Remarks filed 03/31/2022, with respect to objections to the specification have been fully considered and are persuasive.  These objections have been withdrawn.
Applicant’s arguments in Remarks filed 03/31/2022, with respect 35 U.S.C. 112, second paragraph, rejections have been fully considered and are persuasive.  The 35 U.S.C. 112, second paragraph, rejection of Claim 7 has been withdrawn.
Applicant’s arguments in Remarks filed 03/31/2022, with respect to 35 U.S.C. 103 rejections have been fully considered and are not persuasive.
	Applicant relies upon “configured to control an intensity of convective and radiant heat to actively control disturbances” which is an intended use of the recited structure.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	The combined structure of Kojima (JP 2000-291963 A) in view of Soon-hoon (KR 20-1997-0024607 U) and Oldham (US 2005/0237528) is capable of performing the intended use of controlling intensity of convective and radiant heat to control disturbances.
	Kojima discloses heating via both convective and radiant means (Paragraph [0005]: “convection heat of the high-temperature combustion exhaust gas, radiant heat from the burner, and radiant heat from the combustion gas from the top surface, and at the same time, heats the central portion by the combustion exhaust gas”).  Its structure is specifically designed to control and maintain proper heating (Paragraph [0006]: “Therefore, even if the grill is widened, the flue gas is rectified by the radiation plate on the top surface, and the heating by the rectified flue gas acts uniformly on the whole object to be cooked, and the object to be cooked has a uniform temperature distribution. And uneven heating does not occur”; Paragraph [0027]: “According to the grill according to the first aspect of the present invention, each part of the object to be cooked is made uniform by the convective heat of the high-temperature flue gas, the direct radiant heat from the burner, and the radiant heat from the radiant plate heated by the flue gas. Therefore, even if the grill is widened, the object to be cooked is heated under a uniform temperature distribution and uneven grilling does not occur”; Claim 1).  The recited structure of Kojima controls the intensity of convective and radiant and accounts for disturbances from the outside by mitigating heat radiation outside of the oven.
	Soon-hoon discloses a heat loss prevention apparatus using internal temperature sensing means and a door temperature sensing means in addition to the heating element that is installed in the door.  These sensing means are used to control the intensity of the heating means.
	Oldham discloses “a control system operably controls the transparent heating element” (Abstract).
	The examiner maintains that the combined references disclose structure that is capable of controlling the intensity of convective and radiant heat to control disturbances as recited in amended Claim 1 based upon the original combination used for rejection in the Non-final Rejection filed 01/05/2022 in addition to arguments made above; thus, the 35 U.S.C. 103 rejections of claims 6-10 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
- 	CN 103156532 A “Baking Tray Element for Close System Type Open”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761